[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#101)
Failure to file a notice of lis pendens within one year of filing the mechanic's lien leaves a trial court without jurisdiction to render judgment. See H.G. Bass Associates v. Ethan Allen. Inc.,26 Conn. App. 426, 601 A.2d 1040 (1992). See also, General Statutes § 49-39. The defendants' motion to dismiss the complaint (#101) as to the plaintiffs Horvath, Demetrio, National CT Page 9258 Insulatin and Danbury Drywall is granted.
HICKEY, J.